Defendant died on December 30, 2014. The criminal prosecution has abated by reason of defendant’s death, which occurred without this Court’s knowledge prior to this Court’s memorandum and order decided and entered January 8, 2015 (see People v Castro, 84 NY2d 976 [1994]; People v Grana, 32 AD3d 1052 [2006]).
Now, therefore, upon the Court’s own motion, it is ordered that the memorandum and order decided and entered January 8, 2015 is vacated and the appeal is dismissed, and it is further ordered that the matter is remitted to the County Court of Schenectady County to vacate the judgment of conviction and dismiss the accusatory instrument, sua sponte, or on application by the District Attorney or the attorney who appeared for defendant (see People v Matteson, 75 NY2d 745 [1989]; People v Pratt, 73 AD2d 698 [1979]).
Lahtinen, J.P, McCarthy, Egan Jr. and Devine, JJ., concur.